Citation Nr: 0609022	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hip avascular 
necrosis with bilateral total hip replacements (bilateral hip 
disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The medical evidence of record does not show the veteran's 
bilateral hip disorder is related to his military service.


CONCLUSION OF LAW

The veteran's bilateral hip disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet.  In this case, the veteran was provided the required 
VCAA notice in a July 2003 letter (VCAA letter), which was 
sent prior to the RO's initial adjudication of his claim in 
August 2003.  So this complied with the preferred sequence of 
events specified in Pelegrini II.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain his private and VA 
medical records.  In this way, the VCAA letter clearly 
satisfies the first three "elements" of the notice 
requirement.

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA 
letter stated that it was his responsibility to insure that 
VA received all requested evidence that was not in the 
possession of a Federal department or agency.  A more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (i.e., RO), 
the Board must consider whether the veteran has been 
prejudiced thereby).  Here, since, for the reasons discussed 
below, the Board will conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In her written brief presentation, dated January 2006, the 
veteran's representative in essence contends that the 
December 2003 examination is inadequate because it was not 
conducted by an orthopedic specialist or surgeon.  But upon 
review of the report in question, the Board finds that it is 
adequate for purposes of this appeal.  The representative has 
pointed to no specific flaws in the examination, itself.  As 
a person without medical training, the representative is not 
competent to comment on matters requiring medical expertise, 
such as the appropriate diagnosis or etiology of a specific 
condition at issue.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, the Board rejects the 
representative's contention and request that an additional 
examination be scheduled, as there is no justifiable basis 
for requesting this additional development.  See Counts v. 
Brown, 6 Vet. App. 473, 478-89 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical evidence of the in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Analysis

Records from the Wilmington Orthopaedic Group (Wilmington) 
show the veteran underwent a right hip replacement in June 
1997 and subsequently a left hip replacement in March 1999.  
Wilmington's treatment and surgical reports indicate the 
surgeries were as a result of osteonecrosis and avascular 
necrosis of each hip.  Accordingly, Hickson element (1), 
current disability, has been satisfied.

As to element (2), in-service incurrence, the veteran's 
service medical records (SMRs) do not show a diagnosis of 
osteonecrosis or avascular necrosis - or even relevant 
complaints (symptoms, etc.).  Indeed, there is no evidence he 
was diagnosed with, complained of, or was treated for any hip 
condition in service.

Other SMRs, however, show that in July and August of 1979 the 
veteran complained of some swelling and pain in his left 
knee.  He said the knee popped out of the joint.  He was 
diagnosed with a dislocated left patella and mild knee 
strain.  Additionally, the SMRs show he sustained an injury 
to his right leg in August 1980, after being struck by a 
motor vehicle.  According to the emergency treatment record, 
he was diagnosed with a contusion (i.e., bruise) on his right 
thigh.  

There is no mention in the SMRs of an injury specifically 
referable to the right hip, so it is questionable whether 
Hickson element (2) requiring a relevant injury in service 
has been met.  There is reference in the SMRs to an injury of 
the right leg (thigh in particular), but even then only 
involving a bruise.



In any event, regardless of whether Hickson element (2) has 
been met, there still needs to be evidence satisfying Hickson 
element (3) - medical nexus.  Concerning this, the veteran 
contends that his present right hip condition was caused by 
the injury to his right leg during service in August 1980.  
He also, in turn, argues that his left hip condition 
developed as a result of favoring his right hip.

In an August 2003 letter, a Wilmington certified physician's 
assistant (PA-C) commented as to a medical nexus between the 
veteran's bilateral hip condition and his military service.  
He stated only that, "[t]here has been some concern if 
[the veteran's] left hip condition was due to his motor 
vehicle accident where he sustained a dislocated right hip.  
It's tough to say either way.  Certainly, there is a 
possibility due to the high energy injury that he must have 
sustained to cause a dislocated hip."  The PA-C provided no 
further opinion or rationale.  He made this nexus statement 
in regard to the left hip condition, but did not comment as 
to the etiology of the current right hip condition, other 
than to say the veteran sustained a dislocated right hip due 
to the motor vehicle accident in service.

The factual basis of this opinion is very questionable.  As 
indicated, the veteran's SMRs do not show he injured - much 
less dislocated - his right hip in the motor vehicle 
accident during service.  Indeed, to the contrary, it appears 
he only bruised his right thigh.  The probative value of a 
medical nexus opinion declines where the opinion lacks the 
proper factual foundation and, instead, is predicated on 
unsubstantiated allegations.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

In December 2003, the veteran underwent a physical 
examination by a QTC Medical Services physician under 
contract with VA.  The physician was specifically asked to 
provide a medical nexus opinion.  And after examining the 
veteran and reviewing the record, he determined the veteran's 
"current bilateral hip condition is not related to his car 
accident in 1980 because there was no hip or femoral fracture 
due to the accident."  To support his opinion, the examiner 
referred to the fact that, according to the SMRs, the veteran 
only suffered pain and bruising at the time of the accident, 
and that 17 years elapsed before problems in the right hip 
developed.  


He continued, stating the veteran's "left hip condition is 
not due to his right hip condition, the veteran had bilateral 
avascular necrosis in both hips almost at the same time."

The December 2003 QTC opinion is more probative than the 
August 2003 Wilmington opinion to the contrary.  By law, the 
Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this regard, the Board notes that while the Wilmington PA-
C said the veteran's left hip disorder may be due to the 
motor vehicle accident in service, his use of the words 
"possibility" and "it's tough to say" strongly suggest his 
statement was based on speculation.  There is also no 
indication the PA-C reviewed the record before providing his 
opinion, to form his conclusions on an independent basis, 
rather than, as mentioned, mostly - if not entirely - on 
uncorroborated assertions.

"[A]n accurate determination of etiology is not a condition 
precedent to granting service connection; nor is 'definite 
etiology' or 'obvious etiology.'"  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  But just as well, the Court has held 
that a doctor's opinion phrased in terms of "may or may 
not" be related to service is an insufficient basis for an 
award of service connection.  Winsett v. West, 11 Vet. App. 
420, 424 (1998).  That is to say, medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
And again, as for the right hip claim, there is no indication 
in the veteran's SMRs that he injured this hip during service 
in the motor vehicle accident at issue, much less that he 
dislocated this hip (as opposed to merely sustaining a bruise 
to his right leg, thigh specifically).  So to the extent the 
Wilmington PA-C suggest a possible relationship between the 
current right hip disorder and a dislocation of this hip in 
service, this medical nexus opinion is predicated on an 
inaccurate factual premise and, therefore, is insufficient to 
grant service connection.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458 (1993) (a diagnosis and link to service are only as 
good and credible as the history on which they are 
predicated).

In contrast, the QTC physician based his December 2003 
opinion on a thorough physical examination of the veteran and 
independent review of the record.  He discussed the rationale 
for his conclusions and his opinion is consistent with the 
medical evidence of record.  In addition, the physician's 
opinion was solicited by VA for the specific purpose of 
answering questions pertaining to the etiology of the 
veteran's bilateral hip disability.  The examiner's entire 
attention was thus focused on the central medical questions 
surrounding the appeal.  Thus, the Board assigns greater 
probative weight to this physician's opinion that the 
veteran's current bilateral hip disorder is unrelated to the 
motor vehicle accident in service, and that his left hip 
disorder is not from overcompensating during the many years 
since for the injury to his right hip in that accident.  
See 38 C.F.R. § 3.310(a) (permitting service connection on a 
secondary basis for disability that is proximately due to or 
the result of a service-connected condition).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating this 
includes situations where a service-connected disability has 
chronically aggravated another condition that is not service 
connected).

The veteran and his representative contend the Wilmington PA-
C's opinion should be afforded greater weight because he 
specializes in orthopaedics and Wilmington has a history of 
treating the veteran.  The Court, however, has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  
See Guerrieri v. Brown, 4 Vet. App. at 471-73.  The Board 
finds that the QTC medical doctor is competent to render a 
nexus opinion, and finds that his opinion bears more 
evidentiary weight than the speculative opinion of a PA-C to 
the contrary.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The QTC physician reviewed the veteran's medical 
records and claims folder, and therefore the opinion was 
rendered with knowledge of the specific facts of the 
veteran's case.  He also provided a rationale for his 
conclusions and expressly pointed to the evidence which 
supported them.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).

To the extent the veteran himself contends that his bilateral 
hip disorder is related to his military service, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, 
or opinions].  The veteran's own statements are not competent 
medical evidence and do not serve to establish a medical 
nexus.  The same is true of his representative's statements.



In short, the Board concludes that the medical evidence, 
taken as a whole, does not support the proposition that the 
veteran's current disability is related to his military 
service.  Because Hickson element (3), medical nexus, has not 
been met, service connection for his bilateral hip disorder 
must be denied inasmuch as the preponderance of the evidence 
is unfavorable - in turn meaning there is no reasonable 
doubt to resolve in his favor.  The August and December 2003 
medical nexus opinion are not about evenly balanced, for and 
against the claim, for the reasons stated.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  It is also noted that 
since service connection cannot be granted for the right hip 
disorder, it follows that service connection also cannot be 
granted - on a secondary basis, for the left hip disorder.  
See 38 C.F.R. § 3.310(a) (2005); Allen, 7 Vet. App. at 448.


ORDER

The claim for service connection for a bilateral hip disorder 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


